Exhibit 10.1

 
PROMISSORY NOTE


Date of Note:  November 30, 2007
Principal Amount:  $2,000,000.00


PROMISE TO PAY.Magnetech Industrial Services, Inc., an Indiana corporation, and
MISCOR Group, Ltd., an Indiana limited liability company, (collectively
“Borrowers”) jointly and severally promise to pay to BDeWees, Inc., an Ohio
corporation, (“Lender”), or order, in lawful money of the United States of
America, the principal amount of Two Million Dollars ($2,000,000.00), together
with interest on the unpaid principal balance from November 30, 2007, until paid
in full.


PAYMENT.     Borrowers will pay regular monthly payments of all accrued unpaid
interest due beginning January 1, 2008, with all subsequent interest payments to
be due on the same day of each successive month thereafter.  Borrowers' final
payment, due November 30, 2010, will be for all principal and all accrued
interest not yet paid. Unless otherwise agreed or required by applicable law
payments will be applied first to accrued unpaid interest, then to unpaid
collection costs and late charges, and the remainder to unpaid principal.  The
annual interest rate for this Note is computed on the basis of: actual days in
the year/ 360; that is, by applying the ratio of the annual interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by
the actual number of days the principal balance is outstanding.  Borrowers will
pay Lender at 5316 Hawick St., N.W., Canton, Ohio 44708, or at such other place
as Lender may designate in writing.


VARIABLE INTEREST RATE.   The interest rate to be applied to the unpaid
principal balance of the Note will be at a rate equal to the Index Rate.  The
interest rate shall change on the 1st day of each calendar quarter to the Index
Rate then in effect.  The initial Index Rate shall be the Index Rate in effect
on November 30, 2007.  Under no circumstances will the interest rate on this
Note be more than the maximum rate allowed by applicable law.


“Index Rate” means the prime rate published by The Wall Street Journal, and if
that rate is not available for any reason, then the prime rate announced by
Charter One Bank, Cleveland, Ohio (“Bank”) from time to time which is not
necessarily the lowest rate charged by Bank on its loans and is set by Bank in
its sole discretion. If the Index Rate becomes unavailable during the term of
this Note, Lender may designate a substitute index from a comparable financial
institution in the Cleveland, Ohio area after notifying Borrowers.


PREPAYMENT.  Borrowers may pay without penalty all or a portion of the amount
owed earlier than it is due.  Early payments will not, unless agreed to by
Lender in writing, relieve Borrowers of Borrowers’ obligations to continue to
make monthly payments of interest.  Rather, early payments will reduce the
principal balance due.  Borrowers agree not to send Lender payments marked "paid
in full", "without recourse", or similar language.  If Borrowers send such a
payment, Lender may accept it without losing any of Lender's rights under this
Note, and Borrowers will remain obligated to pay any further amount owed to
Lender.  All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
"payment in full" of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount must be mailed or
delivered to: BDeWees, Inc., 5316 Hawick St., N.W., Canton, Ohio 44708.


LATE CHARGE.  If a payment is 15 days or more late, Borrowers will be charged
3.000% of the unpaid portion of the regularly scheduled payment.


INTEREST AFTER DEFAULT.   Upon default, including failure to pay upon final
maturity, Lender, at its option, may, if permitted under applicable law,
increase the variable interest rate on this Note to 3.000 percentage points over
the Index Rate.  The interest rate will not exceed the maximum rate permitted by
applicable law.


DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default") under this Note:
 

--------------------------------------------------------------------------------



 
Payment Default.   Borrowers fail to make any payment when due under this Note.


Other Defaults.   Borrowers fail to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or to comply with or to
perform any term, obligation, covenant or condition contained in any other
agreement between Lender and Borrowers or Lender and 3-D Service, Ltd (“3-D”).


Cure Provisions.   If any default, other than a default in payment is curable,
it may be cured (and no event of default will have occurred) if Borrowers, after
receiving written notice from Lender demanding cure of such default cure the
default within thirty (30) days.


LENDER'S RIGHTS.  Upon an Event of Default, Lender may declare the entire unpaid
principal balance on this Note and all accrued unpaid interest immediately due
and payable, and then Borrowers will pay that amount.


SECURITY.    This Note is secured in accordance with the provisions of various
security agreements between Lender and 3-D now or hereinafter entered into.


ATTORNEYS' FEES; EXPENSES.   Lender may hire or pay someone else to help collect
this Note if Borrowers do not pay.  Borrowers will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
attorneys' fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals.  If not
prohibited by applicable law, Borrowers also will pay any court costs, in
addition to all other sums provided by law. All of the amounts set forth in this
paragraph shall become part of the principal amount due and owing under this
Note, and as such shall bear interest hereunder until paid in full.
Nevertheless, if Borrowers are prevailing parties in any claim or lawsuit
between Borrowers and Lender regarding this Promissory Note, then Borrowers
shall not owe Lender any fees or expenses and, instead, Lender shall reimburse
Borrowers for the attorneys fees and expenses they incur in such action.


GOVERNING LAW.   This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Ohio.  This Note has
been made and entered into in the State of Ohio.  Borrowers consent to personal
jurisdiction in the courts in the State of Ohio.


SUCCESSOR INTERESTS.   The terms of this Note shall be binding upon Borrowers,
and upon Borrowers’ successors and assigns, and shall inure to the benefit of
Lender and its successors and assigns.


GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Borrowers do not agree or intend to pay, and
Lender does not agree or intend to contract for, charge, collect, take, reserve
or receive (collectively referred to herein as "charge or collect"), any amount
in the nature of interest or in the nature of a fee for this loan, which would
in any way or event (including demand, prepayment, or acceleration) cause Lender
to charge or collect more for this loan than the maximum Lender would be
permitted to charge or collect by federal law or the law of the State of Ohio
(as applicable).  Any such excess interest or unauthorized fee shall, instead of
anything stated to the contrary, be applied first to reduce the principal
balance of this Note, and when the principal has been paid in full, be refunded
to Borrowers.  Lender may delay or forgo enforcing any of its rights or remedies
under this Note without losing them.  No single or partial exercise of any
right, power or remedy of Lender shall preclude the exercise of any other right,
power or remedy.  Borrowers and any other person who signs, guarantees or
endorses this Note, to the extent allowed by law, waives presentment, demand for
payment, and notice of dishonor.  The records of Lender shall constitute
presumptive evidence of the amounts owing under this Note.  Upon any change in
the terms of this Note, and unless otherwise expressly stated in writing, no
party who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability.  All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this Note or release
any party or guarantor collateral; or impair, fail to realize upon or perfect
Lender's security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone.  Borrowers, and
all endorsers of this Note, hereby waive all acts on the part of the Lender or
holder of this Note required in fixing Borrowers’ liability hereunder,
including, without limitation, presentment, demand, notice of dishonor, protest,
and notice of non-payment and protest, and any other notice whatsoever, and
further waive any default by reason of extension of time for payment or any
other indulgence or forbearance granted to Borrowers or endorser hereof..
 

--------------------------------------------------------------------------------



 
Borrowers hereby acknowledge that the proceeds of this Note have been used for
business purposes and not for consumer, family or household purposes.


PRIOR TO SIGNING THIS NOTE, BORROWERS READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWERS AGREE TO
THE TERMS OF THE NOTE.


BORROWERS ACKNOWLEDGE RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.


 

     
BORROWERS:
                     
MAGNETECH INDUSTRIAL SERVICES, INC.
           
By:
/s/ John A. Martell    
Its:
John A. Martell, President
                             
MISCOR GROUP, LTD.
           
By:
/s/ John A. Martell    
Its:
John A. Martell, President


